DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	This action is a response to the amendment filed by Applicant on 12/28/2021, which has been entered.  Claims 4, 8, 9, 16, and 17 have been withdrawn/cancelled.  Claims 1-3, 5-7, 10-15, and 18-24 are pending for examination.

	All objections and rejections have been withdrawn because of the amendment.  The case is in condition for allowance.

Allowable Subject Matter

Claims 1-3, 5-7, 10-15, and 18-24 are allowed.


	United States Patent App. Pub. No. 2016/0187877 to Diperna et al., which discloses a smart box for automatic feature testing of smart phones and other devices having a carrier, a platform, and a function test module, but lacking two fixing driving devices disposed on opposite sides of the carrier, the fixing driving devices being actuated to produce force on lateral surfaces of the DUT to fixedly clamp the DUT; and
	United States Patent App. Pub. No. 2009/0146359 to Canfield et al., which discloses a low profile clamp having clamps that apply pressure to the sides of a DUT package, but lacks a function test module and a shifting module.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "An automatic testing system, comprising . . . at least two fixing driving devices respectively disposed on opposite sides of the carrier, the fixing driving devices being actuated to produce force on lateral surfaces of the DUT to fixedly clamp the DUT,"

	in claim 24, "An automatic testing system, comprising . . . at least two fixing driving devices respectively disposed on opposite sides of the carrier, the fixing driving devices being actuated to produce force toward the carrier,"
	in combination with all other limitations.

Claims 2, 3, 5-7, 10-15, & 18-21 and 23 are allowed as being dependent on claims 1 and 22, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 





/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
2/12/2022